Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The elected claims are allowable. The restriction requirement as set forth in the Office action mailed on 7/6/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 15, 16, and 23, directed to methods of treating triple negative breast cancer comprising delivering the allowed product are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, the remainder of the claims are withdrawn from consideration because they do not require all the limitations of an allowable claim and/or involve additional considerations.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 12 has been amended to read: “The pharmaceutical composition according to claim 11, wherein the additional anti-cancer agent is selected from the group consisting of radiotherapeutic agents and factors; antibiotics including doxorubicin, daunorubicin, mitomycin, actinomycin D, and bleomycin; chemotherapeutic agents including cisplatin, VP16, adriamycin, verapamil, and podophyllotoxin; tumor necrosis factor; plant alkaloids including taxol, vincristine, and vinblastine; alkylating agents including carmustine, melphalan, cyclophosphamide, chlorambucil, busulfan, and lomustine; chemotherapy treatments with carboplatin, capecitabine and cyclophosphamide; anti-androgen receptor (AR) therapies using bicalutamide or enzalutamide; treatment with the anti-PD-11 antibodies nivolumab, pembrolizumab, atezolizumab, avelumab and durvalumab; endocrine therapy for estrogen receptor-beta-positive TNBC, using toremifene or anastrozole; immunotherapy with the PVX-410 multi-peptide vaccine; treatment with: the anti-EGF-R antibody cetuximab; the Hedgehog signaling inhibitor vismodegib; the anti-vascular endothelial growth factor receptor (VEGF-R) monoclonal antibody bevacizumab; the poly (ADP Ribose) polymerase inhibitors olaparib, talazoparib and veliparib; phosphoinositide 3-kinase (PI3K), AKT and mammalian target of rapamycin (mTOR) inhibitors including the pan-PI3K inhibitor buparlisib (BKM120), the mTOR inhibitor everolimus, and the three AKT isoforms inhibitor Ipatasertib; and MEK Inhibitors including cobimetinib.”

It is noted that “such as” language is indefinite and is not permitted.

In claim 23, the words “by using” have been replaced with the words --comprising administration of--.

Claims 18-22, 28, and 29 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635